UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6622 Nuveen Select Tax-Free Income Portfolio 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:3/31 Date of reporting period:12/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Select Tax-Free Income Portfolio 2 (NXQ) December 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alaska – 0.3% $ 1,000 Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 B2 $ 760,780 Series 2006A, 5.000%, 6/01/32 Arizona – 2.3% Arizona Health Facilities Authority, Hospital Revenue Bonds, Catholic Healthcare West, Series No Opt. Call A 2011B-1&2, 5.250%, 3/01/39 Pima County Industrial Development Authority, Arizona, Revenue Bonds, Tucson Electric Power 10/20 at 100.00 BBB– Company, Series 2010A, 5.250%, 10/01/40 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A– Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Sedona Wastewater Municipal Property Corporation, Arizona, Excise Tax Revenue Bonds, Series No Opt. Call BBB 1998, 0.000%, 7/01/20 – NPFG Insured Total Arizona Arkansas – 0.8% University of Arkansas, Fayetteville, Various Facilities Revenue Bonds, Series 2002, 5.000%, 12/12 at 100.00 Aa2 12/01/32 – FGIC Insured California – 11.9% Alameda Corridor Transportation Authority, California, Subordinate Lien Revenue Bonds, Series 10/17 at 100.00 BBB+ 2004A, 0.000%, 10/01/25 – AMBAC Insured Alhambra Unified School District, Los Angeles County, California, General Obligation Bonds, No Opt. Call AA– Capital Appreciation Series 2009B, 0.000%, 8/01/41 – AGC Insured Arcadia Unified School District, Los Angeles County, California, General Obligation Bonds, 2/17 at 44.77 Aa2 Election 2006 Series 2007A, 0.000%, 8/01/33 – AGM Insured California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A, 6.000%, 5/12 at 101.00 AA– (4) 5/01/14 (Pre-refunded 5/01/12) California State Public Works Board, Lease Revenue Refunding Bonds, Community Colleges 6/12 at 100.00 A2 Projects, Series 1998A, 5.250%, 12/01/16 California State Public Works Board, Lease Revenue Refunding Bonds, Various University of No Opt. Call Aa2 California Projects, Series 1993A, 5.500%, 6/01/14 California State, General Obligation Bonds, Series 2005, 5.000%, 3/01/31 3/16 at 100.00 A1 60 California, General Obligation Bonds, Series 1997, 5.000%, 10/01/18 – AMBAC Insured 4/12 at 100.00 A1 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 Aaa Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 BB+ Bonds, Series 2007A-1, 5.125%, 6/01/47 Grossmont Union High School District, San Diego County, California, General Obligation Bonds, No Opt. Call Aa2 Series 2006, 0.000%, 8/01/25 – NPFG Insured M-S-R Energy Authority, California, Gas Revenue Bonds, Series 2009C, 6.500%, 11/01/39 No Opt. Call A– Murrieta Valley Unified School District, Riverside County, California, Certificates of 2/12 at 102.00 A Participation, Series 2001, 5.000%, 8/01/27 – NPFG Insured Palmdale Elementary School District, Los Angeles County, California, General Obligation Bonds, No Opt. Call AA– Series 2003, 0.000%, 8/01/28 – AGM Insured Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Baa3 6.750%, 11/01/39 Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community No Opt. Call A+ Development Project, Series 1999, 0.000%, 8/01/29 – AMBAC Insured Sacramento City Unified School District, Sacramento County, California, General Obligation No Opt. Call AA Bonds, Series 2007, 0.000%, 7/01/25 – AGM Insured San Joaquin Delta Community College District, California, General Obligation Bonds, Election 2004 Series 2008B: 0.000%, 8/01/30 – AGM Insured 8/18 at 50.12 Aa2 0.000%, 8/01/31 – AGM Insured 8/18 at 47.14 Aa2 San Jose, California, Airport Revenue Bonds, Series 2004D, 5.000%, 3/01/28 – NPFG Insured 3/14 at 100.00 A2 Simi Valley Unified School District, Ventura County, California, General Obligation Bonds, No Opt. Call Aa2 Series 2007C, 0.000%, 8/01/30 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed 6/15 at 100.00 BB– Bonds, Series 2005A-1, 5.500%, 6/01/45 Total California Colorado – 7.8% Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 7/19 at 100.00 AA Series 2009A, 5.500%, 7/01/34 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital 5/17 at 100.00 BBB+ Association, Series 2007, 5.250%, 5/15/42 Colorado Health Facilities Authority, Health Facilities Revenue Bonds, Sisters of Charity of No Opt. Call AA Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Revenue Bonds, Catholic Health Initiatives, Series 2002A: 5.500%, 3/01/22 (Pre-refunded 3/02/12) 3/12 at 100.00 AA (4) 5.500%, 3/01/22 (Pre-refunded 3/01/12) 3/12 at 100.00 Aa2 (4) Denver City and County, Colorado, Airport System Revenue Bonds, Series 1991D, 7.750%, 11/15/13 No Opt. Call A+ (Alternative Minimum Tax) Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, 12/13 at 100.00 N/R (4) Senior Lien Series 2003A, 5.000%, 12/01/23 (Pre-refunded 12/01/13) – SYNCORA GTY Insured Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, 11/16 at 100.00 BBB– Senior Lien Series 2006, 4.750%, 12/01/35 – SYNCORA GTY Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/24 – NPFG Insured No Opt. Call BBB 0.000%, 9/01/29 – NPFG Insured No Opt. Call BBB 0.000%, 9/01/33 – NPFG Insured No Opt. Call BBB Total Colorado Florida – 2.4% Hillsborough County Industrial Development Authority, Florida, Hospital Revenue Bonds, Tampa 10/16 at 100.00 A3 General Hospital, Series 2006, 5.250%, 10/01/41 Jacksonville, Florida, Guaranteed Entitlement Revenue Refunding and Improvement Bonds, Series 10/12 at 100.00 A+ 2002, 5.000%, 10/01/21 – FGIC Insured JEA, Florida, Electric System Revenue Bonds, Series Three 2006A, 5.000%, 10/01/41 – AGM Insured 4/15 at 100.00 Aa2 Miami-Dade County Expressway Authority, Florida, Toll System Revenue Refunding Bonds, Series 7/12 at 100.00 A3 2001, 5.125%, 7/01/29 – FGIC Insured Total Florida Georgia – 0.4% Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional 12/20 at 100.00 N/R Medical Center Project, Series 2010, 8.125%, 12/01/45 Illinois – 15.8% Chicago Board of Education, Cook County, Illinois, General Obligation Bonds, Dedicated No Opt. Call AA– Revenues Series 2011A, 5.000%, 12/01/41 Chicago Metropolitan Housing Development Corporation, Illinois, FHA-Insured Section 8 Assisted 7/12 at 100.00 AA Housing Development Revenue Refunding Bonds, Series 1992, 6.800%, 7/01/17 Chicago, Illinois, Motor Fuel Tax Revenue Bonds, Series 2003A, 5.000%, 1/01/33 – AMBAC Insured 7/13 at 100.00 AA+ Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, 1/16 at 100.00 A1 Series 2005A, 5.000%, 1/01/33 – FGIC Insured Illinois Educational Facilities Authority, Student Housing Revenue Bonds, Educational 5/12 at 101.00 Aaa Advancement Foundation Fund, University Center Project, Series 2002, 6.000%, 5/01/22 (Pre-refunded 5/01/12) Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Tender Option Bond No Opt. Call Aa1 Trust 1137, 9.274%, 7/01/15 (IF) Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2007A, 5.000%, 5/17 at 100.00 BBB 5/15/32 – NPFG Insured Illinois Finance Authority, Revenue Bonds, YMCA of Southwest Illinois, Series 2005, 5.000%, 9/15 at 100.00 Aa3 9/01/31 – RAAI Insured Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical 8/18 at 100.00 BBB– Centers, Series 2008A, 5.500%, 8/15/30 Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., No Opt. Call Baa3 University Center Project, Series 2006B, 5.000%, 5/01/25 Illinois Health Facilities Authority, Revenue Bonds, Lake Forest Hospital, Series 2002A, 7/12 at 100.00 AA+ 6.250%, 7/01/22 Illinois Health Facilities Authority, Revenue Refunding Bonds, Rockford Health System, Series 2/12 at 100.00 N/R 1997, 5.000%, 8/15/21 – AMBAC Insured Illinois Housing Development Authority, Housing Finance Bonds, Series 2005E, 4.750%, 7/01/30 – 1/15 at 100.00 AA FGIC Insured Illinois, Sales Tax Revenue Bonds, First Series 2002, 5.000%, 6/15/22 6/13 at 100.00 AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 6/15/35 – NPFG Insured No Opt. Call AAA 0.000%, 12/15/36 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/39 – NPFG Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place 6/12 at 101.00 AAA Expansion Project, Series 2002B, 5.000%, 6/15/21 – NPFG Insured Sauk Village, Illinois, General Obligation Alternate Revenue Source Bonds, Tax Increment, 12/12 at 100.00 N/R Series 2002A, 5.000%, 6/01/22 – RAAI Insured Sauk Village, Illinois, General Obligation Alternate Revenue Source Bonds, Tax Increment, Series 2002B: 0.000%, 12/01/17 – RAAI Insured No Opt. Call N/R 0.000%, 12/01/18 – RAAI Insured No Opt. Call N/R Schaumburg, Illinois, General Obligation Bonds, Series 2004B, 5.250%, 12/01/34 – FGIC Insured 12/14 at 100.00 Aaa Total Illinois Indiana – 3.9% Franklin Community Multi-School Building Corporation, Marion County, Indiana, First Mortgage 7/14 at 100.00 A+ (4) Revenue Bonds, Series 2004, 5.000%, 7/15/22 (Pre-refunded 7/15/14) – FGIC Insured Indiana Bond Bank, Special Program Bonds, Carmel Junior Waterworks Project, Series 2008B, No Opt. Call AA– 0.000%, 6/01/30 – AGM Insured Indiana Health and Educational Facilities Financing Authority, Revenue Bonds, Ascension No Opt. Call AA+ Health, Series 2006B-5, 5.000%, 11/15/36 Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Methodist Hospitals Inc., 3/12 at 100.00 BBB Series 2001, 5.375%, 9/15/22 Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 BBB+ Indiana, Series 2007, 5.500%, 3/01/37 St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Memorial Health System, Series 2/12 at 100.00 AA– 1998A, 4.625%, 8/15/28 – NPFG Insured West Clark 2000 School Building Corporation, Clark County, Indiana, First Mortgage Bonds, 1/15 at 100.00 AA+ Series 2005, 5.000%, 7/15/22 – NPFG Insured Whiting Redevelopment District, Indiana, Tax Increment Revenue Bonds, Lakefront Development No Opt. Call N/R Project, Series 2010, 6.000%, 1/15/19 Total Indiana Iowa – 1.1% Iowa Finance Authority, Single Family Mortgage Revenue Bonds, Series 2007B, 4.800%, 1/01/37 7/16 at 100.00 Aaa (Alternative Minimum Tax) Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 6/15 at 100.00 BBB 5.375%, 6/01/38 Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 BBB 5.600%, 6/01/34 Total Iowa Kansas – 0.9% Lawrence, Kansas, Hospital Revenue Bonds, Lawrence Memorial Hospital, Refunding Series 2006, 7/16 at 100.00 A2 4.875%, 7/01/36 Overland Park Development Corporation, Kansas, Second Tier Revenue Bonds, Overland Park 1/17 at 100.00 Baa3 Convention Center, Series 2007B, 5.125%, 1/01/22 – AMBAC Insured Salina, Kansas, Hospital Revenue Bonds, Salina Regional Medical Center, Series 2006, 4/13 at 100.00 A1 4.500%, 10/01/26 Total Kansas Kentucky – 1.1% Kentucky Economic Development Finance Authority, Hospital Revenue Bonds, Baptist Healthcare 8/21 at 100.00 A1 System Obligated Group, Series 2011, 5.250%, 8/15/46 Louisiana – 2.2% Louisiana Public Facilities Authority, Revenue Bonds, Baton Rouge General Hospital, Series 7/14 at 100.00 BBB 2004, 5.250%, 7/01/24 – NPFG Insured Louisiana Public Facilities Authority, Revenue Bonds, Tulane University, Series 2002A, 5.125%, 7/12 at 100.00 N/R (4) 7/01/27 (Pre-refunded 7/01/12) – AMBAC Insured Total Louisiana Massachusetts – 2.4% Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Berkshire Health 10/13 at 100.00 BBB+ System, Series 2001E, 6.250%, 10/01/31 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/18 at 100.00 A– Series 2008E-1 &2, 5.000%, 7/01/28 Massachusetts Water Resources Authority, General Revenue Bonds, Series 1993C, 5.250%, No Opt. Call BBB (4) 12/01/15 – NPFG Insured (ETM) Massachusetts Water Resources Authority, General Revenue Bonds, Series 1993C, 5.250%, No Opt. Call Aa1 12/01/15 – NPFG Insured Total Massachusetts Michigan – 2.6% Detroit, Michigan, General Obligation Bonds, Series 2003A, 5.250%, 4/01/19 – SYNCORA 4/13 at 100.00 BB GTY Insured Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 5.000%, 7/16 at 100.00 A 7/01/33 – FGIC Insured Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Trinity Health 12/12 at 100.00 AA Credit Group, Series 2002C, 5.375%, 12/01/30 Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Trinity Health 12/12 at 100.00 N/R (4) Credit Group, Series 2002C, 5.375%, 12/01/30 (Pre-refunded 12/01/12) Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 A1 Hospital, Refunding Series 2009V, 8.250%, 9/01/39 Total Michigan Minnesota – 0.6% Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2007-I, 4.850%, 7/16 at 100.00 AA+ 7/01/38 (Alternative Minimum Tax) Mississippi – 0.2% Mississippi Development Bank, Revenue Bonds, Mississippi Municipal Energy Agency, Mississippi 3/16 at 100.00 Baa1 Power, Series 2006A, 5.000%, 3/01/21 – SYNCORA GTY Insured Nevada – 1.1% Clark County, Nevada, Airport Revenue Bonds, Tender Option Bond Trust Series 11823, 20.357%, No Opt. Call Aa3 1/01/36 (IF) Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 Aa3 International Airport, Series 2010A, 5.250%, 7/01/42 Total Nevada New Jersey – 1.9% New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, 7/13 at 100.00 Ba2 Series 2003, 5.500%, 7/01/23 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003: 6.375%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa 6.250%, 6/01/43 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Total New Jersey New Mexico – 3.1% New Mexico Mortgage Finance Authority, Multifamily Housing Revenue Bonds, St Anthony, Series 9/17 at 100.00 N/R 2007A, 5.250%, 9/01/42 (Alternative Minimum Tax) University of New Mexico, FHA-Insured Mortgage Hospital Revenue Bonds, Series 2004: 4.625%, 1/01/25 – AGM Insured 7/14 at 100.00 AA– 4.625%, 7/01/25 – AGM Insured 7/14 at 100.00 AA– 4.750%, 7/01/27 – AGM Insured 7/14 at 100.00 AA– 4.750%, 1/01/28 – AGM Insured 7/14 at 100.00 AA– Total New Mexico New York – 2.0% Dormitory Authority of the State of New York, FHA Insured Mortgage Hospital Revenue Bonds, 8/16 at 100.00 AAA Kaleida Health, Series 2006, 4.700%, 2/15/35 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series No Opt. Call A 2011A, 5.250%, 2/15/47 New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 12/14 at 100.00 AAA Bonds, Series 2004B, 5.000%, 6/15/36 – AGM Insured (UB) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB– Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 Total New York North Carolina – 0.5% Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, 1/12 at 100.00 AA– Carolinas Healthcare System, Series 2001A, 5.000%, 1/15/31 Ohio – 2.2% Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.375%, 6/01/24 6/17 at 100.00 BB– 5.125%, 6/01/24 6/17 at 100.00 BB– 5.875%, 6/01/30 6/17 at 100.00 BB– 5.750%, 6/01/34 6/17 at 100.00 BB– 5.875%, 6/01/47 6/17 at 100.00 BB– Total Ohio Oklahoma – 1.7% Norman Regional Hospital Authority, Oklahoma, Hospital Revenue Bonds, Series 2005, 9/16 at 100.00 BB+ 5.375%, 9/01/36 Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 2/17 at 100.00 A 5.000%, 2/15/42 Total Oklahoma Pennsylvania – 1.9% Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue 12/20 at 100.00 AA Bonds, Series 2010B, 0.000%, 12/01/30 Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2002A, 5.500%, 2/12 at 100.00 Aa2 (4) 2/01/31 (Pre-refunded 2/01/12) – AGM Insured Total Pennsylvania Puerto Rico – 1.8% Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 12/13 at 100.00 AA+ 5.000%, 12/01/20 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 12/13 at 100.00 Aaa 5.000%, 12/01/20 (Pre-refunded 12/01/13) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call Aa2 8/01/54 – AMBAC Insured Total Puerto Rico Rhode Island – 2.4% Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 BBB Series 2002A, 6.250%, 6/01/42 South Carolina – 4.8% College of Charleston, South Carolina, Academic and Administrative Facilities Revenue Bonds, 4/14 at 100.00 A1 Series 2004B, 5.125%, 4/01/30 – SYNCORA GTY Insured Dorchester County School District 2, South Carolina, Installment Purchase Revenue Bonds, 12/14 at 100.00 AA– GROWTH, Series 2004, 5.250%, 12/01/20 Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 12/12 at 101.00 AA (4) 2002, 5.875%, 12/01/19 (Pre-refunded 12/01/12) Lexington County Health Service District, South Carolina, Hospital Revenue Refunding and 11/13 at 100.00 AA– (4) Improvement Bonds, Series 2003, 6.000%, 11/01/18 (Pre-refunded 11/01/13) Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, Series 2004A: 5.250%, 8/15/20 – NPFG Insured 8/14 at 100.00 BBB 5.250%, 2/15/21 – NPFG Insured 8/14 at 100.00 BBB Total South Carolina South Dakota – 0.4% South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sioux Valley 11/14 at 100.00 AA– Hospitals, Series 2004A, 5.250%, 11/01/34 Texas – 12.8% Brazos River Harbor Navigation District, Brazoria County, Texas, Environmental Facilities 5/12 at 101.00 BBB Revenue Bonds, Dow Chemical Company Project, Series 2002A-6, 6.250%, 5/15/33 (Mandatory put 5/15/17) (Alternative Minimum Tax) Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2011, 6.000%, 1/21 at 100.00 BBB– 1/01/41 Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue 1/15 at 100.00 BBB Bonds, Series 2005, 5.000%, 1/01/45 – FGIC Insured Harris County Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Texas No Opt. Call BBB (4) Children’s Hospital, Series 1995, 5.500%, 10/01/16 – NPFG Insured (ETM) Harris County Health Facilities Development Corporation, Texas, Thermal Utility Revenue Bonds, 11/13 at 100.00 AA TECO Project, Series 2003, 5.000%, 11/15/30 – NPFG Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H, 11/31 at 53.78 BBB 0.000%, 11/15/41 – NPFG Insured Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment No Opt. Call A2 Project, Series 2001B, 0.000%, 9/01/24 – AMBAC Insured Houston, Texas, Subordinate Lien Airport System Revenue Bonds, Series 2002A, 5.625%, 7/01/20 – 7/12 at 100.00 AA– AGM Insured (Alternative Minimum Tax) Katy Independent School District, Harris, Fort Bend and Waller Counties, Texas, General 2/12 at 100.00 AAA Obligation Bonds, Series 2002A, 5.000%, 2/15/32 (Pre-refunded 2/15/12) Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson No Opt. Call BBB– Memorial Hospital Project, Series 2005, 5.375%, 8/15/35 Live Oak, Texas, General Obligation Bonds, Series 2004, 5.250%, 8/01/20 – NPFG Insured 8/14 at 100.00 Aa3 Sam Rayburn Municipal Power Agency, Texas, Power Supply System Revenue Refunding Bonds, Series 10/12 at 100.00 BBB 2002A, 5.500%, 10/01/17 – RAAI Insured San Antonio, Texas, Water System Revenue Bonds, Series 2005, 4.750%, 5/15/37 – NPFG Insured 5/15 at 100.00 Aa1 Texas State University System, Financing Revenue Bonds, Refunding Series 2006, 5.000%, 3/15/28 3/16 at 100.00 Aa2 (WI/DD, Settling 1/03/12) – AGM Insured Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series 8/12 at 100.00 BBB+ 2002A, 5.750%, 8/15/38 – AMBAC Insured Texas, General Obligation Bonds, Water Financial Assistance Program, Series 2003A, 5.125%, 8/13 at 100.00 Aaa 8/01/42 (Alternative Minimum Tax) Total Texas Utah – 1.3% Salt Lake City and Sandy Metropolitan Water District, Utah, Water Revenue Bonds, Series 2004, 7/14 at 100.00 Aa2 5.000%, 7/01/21 – AMBAC Insured Utah Transit Authority, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 6/15/36 – NPFG Insured 6/17 at 38.77 A1 Total Utah Vermont – 0.4% Vermont Housing Finance Agency, Multifamily Housing Bonds, Series 1999C, 5.800%, 8/15/16 – 2/12 at 100.00 AA– AGM Insured Virginia – 1.1% Henrico County Economic Development Authority, Virginia, Residential Care Facility Revenue No Opt. Call BBB Bonds, Westminster Canterbury of Richmond, Series 2006, 5.000%, 10/01/35 Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, 10/26 at 100.00 AA– Series 2009C, 0.000%, 10/01/41 – AGC Insured Norfolk, Virginia, Water Revenue Bonds, Series 1995, 5.750%, 11/01/13 – NPFG Insured 5/12 at 100.00 Aa2 Total Virginia Washington – 0.4% Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 1/21 at 100.00 A Research Center, Series 2011A, 5.625%, 1/01/35 Wisconsin – 1.3% Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/13 at 100.00 BBB+ Services Inc., Series 2003A, 5.500%, 8/15/18 Wisconsin Health and Educational Facilities Authority, Revenus Bonds, Gundersen Lutheran, 10/21 at 100.00 A+ Series 2011A, 5.250%, 10/15/39 (WI/DD, Settling 1/03/12) Wisconsin Housing and Economic Development Authority, Home Ownership Revenue Bonds, Series 3/12 at 100.00 AA 2002G, 4.850%, 9/01/17 Total Wisconsin $ 310,800 Total Investments (cost $229,069,571) – 97.8% Floating Rate Obligations – (0.4)% Other Assets Less Liabilities – 2.6% Net Assets – 100% $ 239,538,376 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best |information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of December 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
